         Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 1 of 22




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :

    v.                                  :    CRIMINAL NO. 3:CR-18-037

JESSE CAREY,                            :         (JUDGE MANNION)

           Defendant                    :

                               MEMORANDUM

       Pending before the court are the government’s objections, (Doc. 167),

to the final Presentence Investigation Report (“PSR”), (Doc. 176), prepared

by the United States Probation Office as to the defendant Jesse Carey

(“Carey”). The objections have been fully briefed in the parties’ sentencing

memoranda and are ripe for this court’s review. For the reasons that follow,

the government’s objections to the final PSR will be SUSTAINED.


  I.       BACKGROUND

       Since the court set forth the facts and procedural history of this case in

its prior memoranda, it need not repeat it herein. Pertinent here, on February

6, 2018, Carey was indicted on one count of possession with intent to

distribute a controlled substance, namely, cocaine. He was arraigned and

entered a plea of not guilty. Through his first appointed counsel, Carey filed

an unopposed motion requesting the court order a pre-plea presentence
      Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 2 of 22




investigation and request for immediate sentencing after disclosure of the

presentence report. (Doc. 32). The motion was granted on June 15, 2018.

(Doc. 34).

      After the court appointed Carey new counsel at his request, the final

presentence report was issued on April 2, 2019. (Doc. 56). On May 14, 2019,

however, Carey was charged in a Superseding Indictment with two counts of

possession with intent to distribute controlled substances—namely, cocaine

and a mixture of heroin and fentanyl in Count 1, and cocaine and heroin in

Count 2. (Doc. 61). Carey again pleaded not guilty. At Carey’s request, the

court reappointed his first attorney.

      Eventually, Carey chose to proceed pro se, and with the assistance of

standby counsel, he separately entered a guilty plea to Count I of the

Superseding Indictment and a conditional guilty plea pursuant to Federal Rule

of Criminal Procedure 11(a)(2), reserving his right to appeal the denial of his

motions to suppress. (Doc. 131; Doc. 144). Shortly thereafter, Carey filed a

motion to withdraw his guilty plea, (Doc. 147), and, subsequently, a motion to

withdraw the motion to withdraw his guilty plea, (Doc. 164). The court denied

those motions by separate memorandum and order. Additionally, at Carey’s




                                        -2-
        Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 3 of 22




insistence, the court granted his standby counsel’s motion to withdraw. (Doc.

162).

        On February 25, 2020, the Probation Office issued a revised draft PSR.

(Doc. 166). On March 6, 2020, the government filed its objections in a

sentencing memorandum. (Doc. 167). Out of an abundance of caution, the

court sua sponte convened a presentence hearing on March 6, 2020, to

discuss what the court anticipated would be a sentencing issue with respect

to Carey’s career offender status. (Doc. 168). Given the complicated nature

of the issue, the court asked Carey if he would accept representation by CJA

Attorney Carl Poveromo for the purposes of briefing the issue. Carey declined

the court’s invitation. Nevertheless, for purposes of aiding the court in

analyzing the issue, the court appointed Attorney Poveromo as standby

counsel and asked that he prepare a defense brief on the issue. (Doc. 173).1

        The final presentence report was filed on April 1, 2020. (Doc. 176). In

contrast to the first PSR which found that Carey was a career offender

pursuant     to   §4B1.1   of   the   United   States   Sentencing   Guidelines

(“Guidelines”), the revised PSR concludes that Carey is not a career offender.


        1
         As with the prior appointment of standby counsel, the court made
clear that Carey could confer, or not confer, with Attorney Poveromo as he
saw fit.
                                    -3-
      Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 4 of 22




Accordingly, the PSR finds that Carey’s offense level is 12 and his criminal

history category is VI, resulting in an advisory guideline range of 30 to 37

months imprisonment. (Doc. 176, ¶70).2 By contrast, the government

contends that, with the career offender enhancement, Carey’s offense level

would be 30,3 his criminal history category would remain VI, and his guideline

range would be 168 to 210 months imprisonment.

      On April 1, 2020, Carey, through his standby counsel, filed a sentencing

memorandum in support of the second PSR. (Doc. 179). On April 14, 2020,

the government filed a response to Carey’s sentencing memorandum. (Doc.

180). The matter is now ripe for this court’s review.




      2
        The prior PSR determined that Carey’s guideline range was 151 to
188 months imprisonment, based upon an offense level of 29 (with a three-
level reduction for acceptance of responsibility), and a criminal history
category of VI. (Doc. 56).
      3
        This offense level reflects a two-level reduction for acceptance of
responsibility. It is the government’s position that a further deduction for
acceptance of responsibility is not warranted since Carey did not plead guilty
to Count 2 until the morning of trial, just prior to jury selection. The United
States Probation Office agrees that, should the court find that Carey is a
career offender, the total offense level would be 30, his criminal offense level
would remain VI, and the guideline range would be 168 to 210 months
imprisonment. (Doc. 177).
                                      -4-
        Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 5 of 22




  II.     DISCUSSION

        Under the Guidelines,

             A defendant is a career offender if (1) the defendant
             was at least eighteen years old at the time the
             defendant committed the instant offense of
             conviction; (2) the instant offense of conviction is a
             felony that is either a crime of violence or a controlled
             substance offense; and (3) the defendant has at least
             two prior felony convictions of either a crime of
             violence or a controlled substance offense.

U.S.S.G. §4B1.1(a).

        The parties do not disagree that the first two criteria apply. As to the

third, the parties agree that Carey’s 2007 conviction in New Jersey for

manufacturing and distributing cocaine is a qualifying prior offense. However,

the parties disagree as to whether Carey’s 2015 conviction in Luzerne County

for third-degree robbery is a qualifying prior offense. Accordingly, the issue

presently before the court is whether a conviction for third-degree robbery

under Pennsylvania Statute, 18 Pa.C.S. §3701(a)(1)(v), constitutes a crime

of violence under §4B1.2(a) of the Guidelines. If so, the Guidelines call for

Carey to be sentenced as a career offender pursuant to §4B1.1.

        The enhancement for career offenders requires that the defendant have

two or more prior felony convictions that are either a crime of violence or a

controlled substances offense. U.S.S.G. §4B1.1(a). A “crime of violence” is
                                      -5-
          Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 6 of 22




any state or federal offense punishable by more than one year in prison that

either:

               (1) has as an element the use, attempted use, or
                   threatened use of physical force against the
                   person of another, or

               (2) is murder, voluntary manslaughter, kidnapping,
                   aggravated assault, a forcible sex offense,
                   robbery, arson, extortion, or the use or unlawful
                   possession of a firearm described in 26 U.S.C.
                   §5845(a) or explosive material as defined in 18
                   U.S.C. §841(c).

U.S.S.G. §4B1.2(a) (emphasis added).

      To determine whether a prior state court conviction constitutes a

federally defined crime of violence, the court must apply the categorical

approach which involves comparing the elements of the state offense with

elements of the “generic” crime. United States v. Graves, 877 F.3d 494, 501

(3d Cir. 2017). A conviction will qualify as a crime of violence only if the

elements of the state offense are “the same as, or narrower than, those of the

generic offense.” Id. (internal quotation marks omitted). If, however, the state

offense allows for conviction on a broader basis than the generic offense, it

will not qualify as a crime of violence. Id.

      Here, because Pennsylvania’s robbery statute at issue is divisible,

United States v. Peppers, 899 F.3d 211, 232 (3d Cir. 2018), the court will
                                       -6-
      Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 7 of 22




apply the modified categorical approach, which permits the court “to examine

a limited class of documents to determine which of a statute’s alternative

elements formed the basis of the defendant’s prior conviction.” Descamps v.

United States, 570 U.S. 254, 262 (2013). These documents, referred to as

“Shepard documents,” include the charging document, guilty plea allocution,

jury instructions, and judgment of conviction. United States v. McCants, 952

F.3d 416, 427 (3d Cir. 2020).

     Here, a review of the Luzerne County docket records shows that Carey

pleaded guilty to third-degree robbery under (a)(1)(v) of the Pennsylvania

robbery statute.4 (Doc. 167, at 16, 20-21). Therefore, the court must consider

whether Carey’s conviction is a qualifying prior offense under either the

“elements” or “enumerated offense” clause of §4B1.2(a) of the Guidelines.

See McCants, 952 F.3d at 428 (analyzing New Jersey’s robbery statute under

both the elements and enumerated clauses). The prior conviction is a crime

of violence only if the state crime’s elements “are the same as, or narrower

than, those of the generic offense.” United States v. Brown, 765 F.3d 185,

189 (3d Cir. 2014).




     4
      Notably, the parties do not disagree that Carey was convicted under
subsection 3701(a)(1)(v).
                                   -7-
      Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 8 of 22




     Under the elements clause of §4B1.2(a)(1) of the Guidelines, a

conviction qualifies if it “has as an element the use, attempted use, or

threatened use of physical force against the person of another.” U.S.S.G.

§4B1.2(a)(1). The Third Circuit has held that the “use of physical force . . .

involves the intentional employment of something capable of causing physical

pain or injury to another person, regardless of whether the perpetrator struck

the victim's body.” Chapman, 866 F.3d at 133 (internal quotation marks

omitted).

     Subsection (a)(1)(v) of the Pennsylvania robbery statute states that “[a]

person is guilty of robbery if, in the course of committing a theft, he . . .

physically takes or removes property from the person of another by force

however slight.” 18 Pa.C.S §3701(a)(1)(v).

     In McCants, the Third Circuit cited the parties agreed upon definition of

generic robbery as “the taking of property from another person or from the

immediate presence of another person by force or by intimidation,” and

reaffirmed its earlier holding that robbery “‘requires no more than de minimis

force.’” McCants, 952 F.3d at 428-29 (quoting Graves, 877 F.3d at 503).

Thus, the question here is whether the Pennsylvania statute’s requirement




                                    -8-
      Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 9 of 22




that the perpetrator employ force “however slight” is broader than the federal

generic requirement of “no more than de minimis force.”

      As noted, the government disagrees with the PSR’s finding that the

conviction at issue does not qualify as a crime of violence. The government

acknowledges that in Peppers, the Third Circuit held that section (a)(1)(v) of

Pennsylvania’s robbery statute did not qualify as a crime of violence under

the Armed Career Criminal Act (“ACCA”) and, further, that the Supreme Court

previously held that the phrase “physical force” under the ACCA’s identical

elements clause requires “violent force”—to wit, “force capable of causing

physical pain or injury to another person.” (Doc. 167, at 12) (quoting Peppers,

899 F.3d at 233-34). However, the government notes that the analysis under

the ACCA differs from the analysis under the Guidelines, since the Guidelines

list robbery as an enumerated offense and, therefore, the court need not

consider whether the offense qualifies under the ACCA’s elements clause.

Moreover, the government argues the recent Supreme Court case Stokeling

v. United States, 139 S.Ct. 544 (2019), in which the Court clarified its prior

holding regarding “physical force,” casts doubt on the present validity of

Peppers. Accordingly, the government contends that third-degree robbery is




                                     -9-
      Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 10 of 22




definitively a crime of violence under the enumerated clause of §4B1.2(a)(2)

and likely qualifies under the elements clause of §4B1.2(a)(1) as well.

      In contrast, Carey argues that robbery “by force however slight” does

not have as an element the use, attempted use, or threatened use of physical

force against another. Carey argues that Peppers’s treatment of the statute

under the ACCA applies equally here and remains good law. Carey

specifically cites the following holding in Peppers:

            [T]he Pennsylvania robbery statute criminalizes
            “physically tak[ing] or remov[ing] property from the
            person of another by force however slight[.]” 18 Pa.
            [C.S.] §3701(a)(1)(v) (emphasis added). Because
            that has been interpreted to include “any amount of
            force applied to a person while committing a theft[,]”
            including the mere “use of threatening words or
            gestures, and operates on the mind,” and because
            “[t]he degree of actual force is immaterial, so long as
            it is sufficient to separate the victim from his property,”
            Pennsylvania’s robbery statute suffers from the same
            issues the Supreme Court identified with Florida’s
            battery statute in Johnson 2010. Both laws proscribe
            the merest touching, which is insufficient conduct to
            meet the “physical force” requirement under the
            ACCA’s elements clause.

Peppers, 899 F.3d at 211 (3d Cir. 2018) (some internal citations omitted).

      Carey argues that the Supreme Court’s recent holding in Stokeling,

instead of casting doubt on Peppers, confirms its holding. In Stokeling, the

Supreme Court held that Florida’s robbery statute which involved takings from
                                      - 10 -
      Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 11 of 22




a person with “the use of force, violence, assault, or putting in fear,” qualified

as an ACCA predicate offense. Id. at 549 (quoting Fla.Stat. §812.12(1)). In

particular, Carey cites Stokeling’s reiteration of the Court’s prior holding that

“force” within the meaning of the ACCA “suggest[s] a degree of power that

would not be satisfied by the merest touching.” 139 S.Ct. at 548 (quoting

Johnson v. United States, 559 U.S. 133, 139 (2010)). Carey argues that, in

so holding, the Court clarified that statutes which require force sufficient to

overcome the victim’s resistance qualify but statutes requiring only the mere

snatching of property, like Pennsylvania’s third-degree robbery, do not.

      Carey cites Commonwealth v. Brown, as the “lead case” defining

Pennsylvania robbery, wherein the Pennsylvania Supreme Court upheld a

defendant’s third-degree robbery conviction for grabbing a purse hanging off

the victim’s arm and running away with it, noting, “It is clear to us that any

amount of force applied to a person while committing theft brings the act

within the scope of robbery under [section 3701(a)(1)(v)].” 484 A.2d 738, 741

(Pa.1984) (emphasis added). Given this holding, Carey argues that

Pennsylvania’s third-degree robbery statute broadly penalizes conduct that

does not constitute generic robbery because generic robbery, unlike section




                                     - 11 -
     Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 12 of 22




(a)(1)(v), requires more force than merely snatching property without

resistance by a victim.

      Carey cites other cases in which Pennsylvania courts upheld third-

degree robbery convictions for purse snatching or the sudden taking of

property, arguing that, because such a crime does not require even de

minimis force, it sweeps more broadly than generic robbery and cannot be a

qualifying prior offense. See Commonwealth v. McNair, 546 A.2d 688 (Pa.

1988) (upholding a defendant’s robbery conviction where he followed the

victim into a parking garage, ran toward her, and physically removed her

purse from her person); Commonwealth v Bedell, 954 A.2d 1209 (Pa.Super.

2008) (upholding a defendant’s robbery conviction where he snatched a

wallet from the victim’s hand using no force other than that necessary to

snatch the wallet and fled). Commonwealth v. Bloodsaw, No. 3101 EDA

2017, 2017 WL 3587143 (Pa.Super. Aug. 21, 2017) (upholding a robbery

conviction where the defendant rode up to a victim on his bicycle and grabbed

a bag out of the victim’s hand). Thus, Carey argues that, by virtue of the fact

that a mere snatching of property from a victim’s hand can constitute third-

degree robbery, it is the precise type of crime that Stokeling held was not an




                                    - 12 -
      Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 13 of 22




ACCA predicate crime and, therefore, it is not a qualifying crime of violence

under the elements clause.

      In its response, the government disagrees with Carey’s interpretation of

Stokeling, arguing that it established a low threshold of force and relied largely

on the common law definition of robbery which did not distinguish between

gradations of violence. Specifically, in defining “force,” Stokeling relied on the

common law holding that “violence” was traditionally interchangeable with

“force” and that any act which “physically overcame a victim’s resistance,

‘however slight’ that resistance might be, [] necessarily constituted violence.”

Stokeling, 139 S.Ct. at 550. Therefore, because Stokeling indicates that force

however slight still qualifies as force, the government contends that third-

degree robbery qualifies as a crime of violence under the elements clause.

      The government further argues that the Pennsylvania cases cited by

Carey, upon closer inspection, do not establish that Pennsylvania third-

degree robbery sweeps more broadly than federal generic robbery because

in each case the court focused its ruling on the fact that force was indeed

used. In Brown, for example, the court held that the taking of the purse from

the victim’s arm by the defendant qualified as robbery because it was a

“harmful touching of the person, accompanied with sufficient force to compel


                                     - 13 -
      Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 14 of 22




the victim to part with the conscious control of her property.” 484 A.2d at 742.

In McNair, the government notes that the court upheld the conviction because

the defendant used force against the victim, which can be actual or

constructive, by “intimidat[ing] and instill[ing] in the victim a fear that she

would be harmed,” thereby compelling her to give up her bags. McNair, 546

A.2d at 690. Similarly, the government observes that the court in Bloodsaw

upheld the defendant’s conviction for third-degree robbery, reasoning that by

grabbing the bag out of the victim’s hand, the defendant used sufficient force,

albeit slight, to be convicted of third-degree robbery. Bloodsaw, 2017 WL

3587143, at *2. Finally, in Bedell, the government states that the court upheld

a defendant’s third-degree robbery conviction for snatching a wallet from the

victim’s hand and fleeing, after which the victim chased the defendant, who

threw the wallet at the victim. 954 A.2d at 1215. There, the court emphasized

that the victim was fully aware of the taking of the wallet and that the wallet

was taken with some force. Id.

      The government additionally emphasizes that Pennsylvania case law is

replete with examples of the appellate courts overturning third-degree

robbery convictions where the property was not taken by force but by stealth.

See, e.g., Commonwealth v. Williams, 550 A.2d 579 (Pa.Super.1988)


                                    - 14 -
      Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 15 of 22




(overturning a defendant’s robbery conviction where the defendant rolled over

an unconscious, intoxicated victim to remove his wallet, since the victim was

not aware of the theft); Commonwealth v. Windell, 529 A.2d 1115 (Pa.Super.

1987) (reversing the defendant’s robbery conviction because the defendant

took a coin purse from the victim’s person without the victim’s knowledge);

Commonwealth v. Smith, 481 A.2d 1352 (Pa.Super. 1984) (overturning a

defendant’s robbery conviction where he removed a pack of cigarettes from

the pocket of a blind person, who was unaware of the theft, concluding that

there was no force used). Therefore, given that Pennsylvania courts have

consistently required some use of force for a third-degree robbery conviction,

and because Stokeling holds that any use of force is sufficient for purposes

of the identical elements clause of the ACCA, the government argues that

Carey’s robbery conviction qualifies under the elements clause of the

Guidelines.

      The court agrees with the government that, given the recent holding in

Stokeling, Pennsylvania’s third-degree robbery statute qualifies as a crime of

violence under the elements clause of the Guidelines insofar as robbery by

taking the property of another by force “however slight” is still sufficient force

and does not sweep more broadly than the generic de minimis force. Like the


                                     - 15 -
      Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 16 of 22




Florida robbery statute that Stokeling determined had an element of force,

Pennsylvania’s third-degree robbery requires force against a person which

can be minimal, or however slight, so long as it is sufficient to overcome a

victim’s resistance. See Brown, 484 A.2d at 741 (“The degree of actual force

is immaterial, so long as it is sufficient to separate the victim from his property

in, on or about his body.”).

      In Peppers, the Third Circuit reversed its prior holding in United States

v. Cornish, 103 F.3d 302, 309 (3d Cir.1997), that “any conviction for robbery

under the Pennsylvania robbery statute, regardless of degree, has an

element the use of force against the person of another.” However, Peppers

did so relying on the Supreme Court’s discussion of “physical force” in

Johnson—to wit, “‘physical force’ means violence force—that is, force

capable of causing physical pain or injury to another person,” Johnson, 559

U.S. at 140. More recently, however, in Stokeling, the Court clarified its

holding in Johnson, stating that “Johnson did not purport to establish a force

threshold so high as to exclude even robbery from ACCA’s scope.” Stokeling,

139 S.Ct. at 553. Emphasizing that Johnson was analyzing a misdemeanor

battery statute, Stokeling instead clarified,

            The nominal contact that Johnson addressed
            involved physical force that is different in kind from the
                                      - 16 -
      Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 17 of 22




            violent force necessary to overcome resistance by a
            victim. The force necessary for misdemeanor battery
            does not require resistance or even physical aversion
            on the part of the victim; the “unwanted” nature of the
            physical contact itself suffices to render it unlawful.

            By contrast, the force necessary to overcome a
            victim’s physical resistance is inherently “violent” in
            the sense contemplated by Johnson, and “suggest[s]
            a degree of power that would not be satisfied by the
            merest touching.” 559 U.S., at 139. This is true
            because robbery that must overpower a victim’s will—
            even a feeble or weak-willed victim—necessarily
            involves a physical confrontation and struggle. The
            altercation need not cause pain or injury or even be
            prolonged; it is the physical contest between the
            criminal and the victim that is itself “capable of
            causing physical pain or injury.” Id., at 140. Indeed,
            Johnson itself relied on a definition of “physical force”
            that specifically encompassed robbery: “‘[f]orce
            consisting in a physical act, esp. a violent act directed
            against a robbery victim.’” Id., at 139, (quoting Black's
            Law Dictionary 717 (9th ed. 2009); emphasis added).
            Robbery thus has always been within the “‘category
            of violent, active crimes’” that Congress included in
            ACCA.

Stokeling,139 S.Ct. at 553 (emphasis added). With respect to the definition

of “force” or “violence”5 in the elements clause of the ACCA, (which is identical

to the elements clause of the Guidelines), the Court noted that they got their




      5
         In a detailed analysis, the Court explained that “common-law
authorities frequently used the terms ‘violence’ and ‘force’ interchangeably.”
Stokeling, 139 S.Ct. at 550.
                                    - 17 -
      Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 18 of 22




meaning from traditional common law, whereby “[i]f an act physically

overcame a victim’s resistance, ‘however slight’ that resistance might be, it

necessarily constituted [force or] violence.” 139 S.Ct. at 550.

      Here, given Stokeling’s holding that “the ‘force’ required for common-

law robbery [is] sufficient to justify an enhanced sentence under the [ACCA],”

logically, the force required for common-law robbery would also justify an

enhanced sentence under the identical elements clause of the Guidelines.

Thus, because Pennsylvania’s third-degree robbery statute is plainly derived

from the common-law definition of robbery as overcoming a victim’s

resistance “however slight,” and because “[o]vercoming a victim’s resistance

[is] per se violence against the victim, even if it ultimately caused minimal pain

or injury,” the court finds that Carey’s robbery conviction qualifies as a prior

crime of violence under the elements clause Guidelines. Id. at 553.

      The result is the same under the enumerated offense clause, which lists

robbery as a crime of violence.6 “When the Guidelines specifically list an

offense, [the court must] compare the elements of the crime of conviction to

the generic form of the offense as defined by the States, learned treatises,


      6
       As the government observes, like the current Guidelines, the 2016
Guidelines in effect when Carey committed the robbery in 2017 listed robbery
as an enumerated offense.
                                   - 18 -
      Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 19 of 22




and the Model Penal Code.” McCants, 952 F.3d at 428 (internal quotation

marks omitted). The prior conviction qualifies as a crime of violence if “the

statutory definition of the prior conviction substantially corresponds to the

generic definition of the offense.” Id.

      The generic definition of robbery is “the taking of property from another

person or from the immediate presence of another person by force or by

intimidation,” which “requires no more than de minimis force.” Id. at 428-29

(internal quotation marks omitted); see also United States v. Payo, No. 2:17-

cr-211-1, 2019 WL 235112, at *5 (W.D.Pa. Jan.16, 2019) (“The Court in

Graves also held that ‘generic federal robbery is defined as it is in the majority

of state robbery statues, without the requirement of more than de minimis

force.” 877 F.3d at 504).

      Carey argues that under the generic definition of robbery, a defendant

must do more than snatch property from the person of another; he must direct

a degree of force towards the victim beyond the minimum necessary to

remove the item from the victim’s grasp. Carey acknowledges that in Graves,

the Third Circuit held that generic robbery requires no more than de minimis

force to compel the victim to part with his property, but argues that this holding




                                      - 19 -
     Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 20 of 22




was in error since every other Circuit to adopt a definition of generic robbery

has found that it requires some level of force above de minimis.

      The government, by contrast, argues that Graves is and remains the

law of this Circuit, and notes that Graves’s holding was recently reaffirmed in

McCants.7 See McCants, 952 F.3d at 428-29 (“We held in Graves that

‘generic robbery requires no more than de minimis force’ to meet [the generic

robbery] definition.” (quoting Graves, 877 F.3d at 503)).

      The court agrees with the government that Pennsylvania’s third-degree

robbery statute criminalizes substantially the same conduct as generic

robbery and therefore is a qualifying offense under the enumerated clause.

As the above discussion of Pennsylvania case law shows, third-degree

robbery does indeed require force “however slight” that is sufficient to remove

property from a conscious victim, which substantially aligns Stokeling’s

definition of generic robbery with the Third Circuit’s holding that generic




      7
         Although McCants was decided after Stokeling, the McCants Court,
which addressed whether a New Jersey robbery statute constituted a
predicate crime of violence under elements and enumerated clauses of
§4B1.2(a) of the Guidelines, did not address the Supreme Court’s holding in
Stokeling. Significantly, however, McCants did observe that New Jersey’s
robbery statute, by requiring the threat of bodily injury, involved more force
than de minimis force and theoretically was narrower than the federal generic
definition of robbery. 952 F.3d at 429.
                                     - 20 -
          Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 21 of 22




robbery requires taking by no more than “de minimis” force. The court is

unable to find any instance, either in practice or in theory, whereby a

defendant’s use of force “however slight” would not also constitute de minimis

force.

          Accordingly, in light of the finding that Carey’s robbery conviction

qualifies as a crime of violence under both the elements and enumerated

clauses of §4B1.2(a) of the Guidelines, the court finds that Carey qualifies as

a career offender and his criminal offense level is 32. The court agrees with

the government that only a two-level deduction for acceptance of

responsibility is appropriate in light of Carey’s choice to plead guilty to Count

2 on the morning of trial. Therefore, Carey’s offense level is appropriately

calculated at 30, his criminal history category is VI, and his advisory guideline

range is 168-210 months.


   III.      CONCLUSION

          For the reasons set forth above, the government’s objections to the final

PSR are SUSTAINED, (Doc. 167), and the court finds that Carey qualifies as

career offender under §4B1.1 of the Guidelines. Accordingly, Carey’s total

offense level is 30, his criminal history category is VI, and his advisory



                                        - 21 -
        Case 3:18-cr-00037-MEM Document 184 Filed 04/30/20 Page 22 of 22




guideline range is 168-210 months imprisonment. An appropriate order shall

issue.



                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge
DATE: April 30, 2020
18-037-05




                                     - 22 -
